Exhibit 12 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Three Months Ended March 31, 2008 (1) 2009 (1) Net Income $ 26 $ 2 Income taxes 18 3 Capitalized interest (2 ) (1 ) 42 4 Fixed charges, as defined: Interest 60 72 Capitalized interest 2 1 Interest component of rentals charged to operating income — — Total fixed charges 62 73 Earnings, as defined $ 104 $ 77 Ratio of earnings to fixed charges 1.69 1.04 (1) Excluded from the computation of fixed charges for the three months ended March31, 2008 and 2009 is interest expense of $2million and $1million, respectively, which is included in income tax expense.
